DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 16-21, 24-27, and 29-35, are allowed over the prior art of record as amended by the applicant on 12/27/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 16, 29, and 34.
The closest prior art of record is Gray et al. (PGPub 2015/0305863); Wells (PGPub 2011/0166527); Barry et al. (USPN 5,911,710); Osypka (PGPub 2008/0097386); and Devellian et al. (PGPub 2005/0113805).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system or method comprising a vascular introducer hub comprising: 
a body that includes a proximal end, a distal end, and a lumen defined therethrough; and 
first and second seals disposed within the body, an entirety of the first seal comprising a first polymeric material, and an entirety of the second seal comprising a second polymeric material; 
wherein the first and second polymeric materials have different durometers.

wherein the first seal is configured to allow a device to move distally or proximally along a longitudinal axis defined by the body when the first seal is in a partially compressed state and in a fully compressed state; and
wherein the second seal is configured to form a fluid-tight seal around a device when the second seal is compressed partially and prevent a device from moving distally or proximally along the longitudinal axis when the second seal is in a fully compressed state.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2022